          Case 5:19-cv-02389-JGB-SHK Document 23 Filed 11/20/20 Page 1 of 17 Page ID #:163



                   1   HARDY RAY MURPHY, CA Bar No. 187149
                       hardy.murphy@ogletree.com
                   2   JERALD L. MONSON, CA Bar No. 287419
                       jerald.monson@ogletree.com
                   3   OGLETREE, DEAKINS, NASH,
                       SMOAK & STEWART, P.C.
                   4   400 South Hope Street, Suite 1200
                       Los Angeles, CA 90071
                   5   Telephone: 213-239-9800
                       Facsimile: 213-239-9045
                   6
                     Attorneys for Defendant
                   7 ADVANCE AMERICA, CASH
                     ADVANCE CENTERS OF
                   8 CALIFORNIA, LLC

                   9
                                           UNITED STATES DISTRICT COURT
                  10
                                         CENTRAL DISTRICT OF CALIFORNIA
                  11
                       LISET VIAMONTES, an individual,       Case No. 5:19-cv-02389 JGB (SHKx)
                  12   and on behalf of others similarly
                       situated,                             STIPULATED PROTECTIVE ORDER
                  13
                                  Plaintiff,                 [Filed concurrently with [Proposed] Order
                  14                                         on Stipulated Protective Order]
                            v.
                  15
                     ADVANCE AMERICA, CASH                   Complaint Filed: September 25, 2019
                  16
                     ADVANCE CENTERS, INC., a                Trial Date:       October 26, 2021
                                                             District Judge: Hon. Jesus G. Bernal
                  17 Delaware corporation; ADVANCE                             Courtroom 1, Riverside
                     AMERICA, CASH ADVANCE                   Magistrate Judge: Hon. Shashi H.
                  18 CENTERS OF CALIFORNIA, LLC, a                             Kewalramani
                     Delaware corporation; and DOES 1                          Courtroom 3 or 4,
                  19 through 50, inclusive,                                    Riverside
                  20              Defendants.
                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28

Stipulated
                                                                           Case No. 5:19-cv-02389 JGB (SHKx)
Protective.docx                                 STIPULATED PROTECTIVE ORDER
           Case 5:19-cv-02389-JGB-SHK Document 23 Filed 11/20/20 Page 2 of 17 Page ID #:164



                   1                                      STIPULATION
                   2         Plaintiff, LISET VIAMONTES (“Plaintiff”) and defendants, ADVANCE
                   3   AMERICA and CASH ADVANCE CENTERS OF CALIFORNIA, LLC
                   4   (“Defendants”) by and through their counsel of record, hereby stipulate and agree to
                   5   the entry of a Protective Order in order to facilitate the exchange of information and
                   6   documents which may be subject to confidentiality limitations on disclosure due to
                   7   federal laws, state laws, and privacy rights, as follows:
                   8   1.    A. PURPOSES AND LIMITATIONS
                   9         The grounds for this Protective Order are that discovery in this action involves
                  10   the disclosure of potentially confidential, proprietary, or private information for
                  11   which special protection from public disclosure and from use for any purpose other
                  12   than prosecuting this litigation would be warranted. Accordingly, the Parties hereby
                  13   stipulate to and petition to Court to enter the following Stipulated Protective Order.
                  14   The Parties acknowledge that this Order does not confer blanket protections on all
                  15   disclosures or responses to discovery and that the protection it affords from public
                  16   disclosure and use extends only to the limited information or items that are entitled
                  17   to confidential treatment under the applicable legal principles. The Parties further
                  18   acknowledge that this Stipulated Protective Order does not entitle them to file
                  19   confidential information under seal. United States District Court, Central District of
                  20   California, Local Rule 79-5 sets forth the procedures that must be followed and the
                  21   standards that will be applied when a party seeks permission from the Court to file
                  22   material under seal.
                  23         B. GOOD CAUSE STATEMENT
                  24         The information that may be produced in this action and may be designated
                  25   under this Protective Order includes, but is not limited to: (1) proprietary procedures,
                  26   manuals, handbooks, and policies; (2) proprietary and confidential operations
                  27   information, including management training materials; (3) internal business
                  28   information; (4) medical records and private financial information of Plaintiff;

Stipulated
                                                                  1             Case No. 5:19-cv-02389 JGB (SHKx)
Protective.docx                                      STIPULATED PROTECTIVE ORDER
           Case 5:19-cv-02389-JGB-SHK Document 23 Filed 11/20/20 Page 3 of 17 Page ID #:165



                   1   (5) private information belonging to third parties, including, but not limited to, past
                   2   and present employees of Defendants; (6) proprietary compensation information,
                   3   including employee benefits offerings; and (7) other similar proprietary, confidential,
                   4   or private information.
                   5         This Protective Order is needed to ensure fair and efficient completion of
                   6   discovery while protecting the parties’ and third parties’ rights in such confidential,
                   7   sensitive information and minimizing judicial intervention in the discovery process.
                   8   Prejudice or harm to a party or third party may result if no protective order is
                   9   granted. Defendants contend business competitors of Defendants could obtain an
                  10   unfair advantage, Defendants could be economically prejudiced, and the privacy
                  11   rights of Defendants’ past and present employees could be violated if any of the
                  12   confidential information identified above is published for purposes outside those
                  13   permitted in this Protective Order. Nothing in this Agreement shall be construed as a
                  14   stipulation that any particular documents are confidential or covered by privacy
                  15   rights, only that Plaintiff and Defendants (collectively, the “Parties”) recognize that
                  16   each party may assert such rights and, accordingly, agree to abide by the procedures
                  17   set forth herein. The entry of this Stipulation and Protective Order does not alter,
                  18   waive, modify, or abridge any right, privilege or protection otherwise available to
                  19   any Party with respect to the discovery of matters, including but not limited to any
                  20   Party’s right to assert the attorney-client privilege, the attorney work product
                  21   doctrine, or other privileges, or any Party’s right to contest any such assertion.
                  22   2.    DEFINITIONS
                  23         2.1    Party: any party to this action, including all of his/its attorneys, officers,
                  24   directors, employees, consultants, retained experts, and outside counsel (and their
                  25   support staff).
                  26         2.2    Disclosure Or Discovery Material: all items or information, regardless
                  27   of the medium or manner generated, stored, or maintained (including, among other
                  28

Stipulated
                                                                  2             Case No. 5:19-cv-02389 JGB (SHKx)
Protective.docx                                      STIPULATED PROTECTIVE ORDER
           Case 5:19-cv-02389-JGB-SHK Document 23 Filed 11/20/20 Page 4 of 17 Page ID #:166



                   1   things, testimony, transcripts, or tangible things) that are produced or generated in
                   2   disclosures or responses to discovery in this matter.
                   3          2.3    Testimony: all depositions, declarations or other testimony taken or
                   4   used in this matter.
                   5          2.4    Confidential: any information which is in the possession of a
                   6   Designating Party who believes in good faith that such information is entitled to
                   7   confidential treatment under applicable law.
                   8          2.5    Protected Material: any Disclosure or Discovery Material or Testimony
                   9   that is designated as “Confidential.”
                  10          2.6    Receiving Party: a Party that receives Disclosure or Discovery Material
                  11   from a Producing Party.
                  12          2.7    Producing Party: a Party or non-party that produces Disclosure or
                  13   Discovery Material in this action.
                  14          2.8    Designating Party: a Party or non-party that designates Disclosure or
                  15   Discovery Material or Testimony as “Confidential.”
                  16          2.9    Counsel: Outside Counsel and House Counsel (as well as their support
                  17   staffs), with House Counsel defined as attorneys who are and/or were employees of a
                  18   Party, and Outside Counsel defined as attorneys who are not employees of a Party
                  19   but who are retained to represent or advise a Party in this action.
                  20          2.10 Expert: a person with specialized knowledge or experience in a matter
                  21   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                  22   an expert witness or as a consultant in this action and who is not a past or a current
                  23   employee of a Party or of a competitor of a Party and who, at the time of retention, is
                  24   not anticipated to become an employee of a Party or a competitor of a Party, whether
                  25   or not retained to testify at any oral hearing. This definition includes, but is not
                  26   limited to, a professional jury or trial consultant retained in connection with this
                  27   litigation.
                  28

Stipulated
                                                                  3             Case No. 5:19-cv-02389 JGB (SHKx)
Protective.docx                                      STIPULATED PROTECTIVE ORDER
           Case 5:19-cv-02389-JGB-SHK Document 23 Filed 11/20/20 Page 5 of 17 Page ID #:167



                   1         2.11 Professional Vendors: persons or entities that provide litigation support
                   2   services (e.g., photocopying; videotaping; translating; preparing exhibits or
                   3   demonstrations; organizing, storing, or retrieving data in any form or medium; etc.)
                   4   and their employees and subcontractors.
                   5   3.    SCOPE
                   6         The protections conferred by this Protective Order cover not only Protected
                   7   Material (as defined above), but also any information copied or extracted therefrom,
                   8   as well as all copies, excerpts, summaries, or compilations thereof, plus testimony,
                   9   conversations, or presentations by parties or counsel to or in court or in other settings
                  10   that might reveal Protected Material.
                  11   4.    DURATION
                  12         Even after the termination of this litigation, the confidentiality obligations
                  13   imposed by this Protective Order shall remain in effect until a Designating Party
                  14   agrees otherwise in writing or a Court order otherwise directs.
                  15   5.    DESIGNATING PROTECTED MATERIAL
                  16         5.1    Exercise Of Restraint And Care In Designating Material For Protection.
                  17   Each Party or non-party that designates information or items for protection under this
                  18   Protective Order must take care to limit any such designation to specific material that
                  19   qualifies under the appropriate standards. A Designating Party must take care to
                  20   designate for protection only those parts of materials, documents, items, or oral or
                  21   written communications that qualify – so that other portions of the materials,
                  22   documents, items, or communications for which protection is not warranted are not
                  23   swept unjustifiably within the ambit of this Protective Order. Mass, indiscriminate,
                  24   or routine designations are prohibited.
                  25         If it comes to a Party’s or a non-party’s attention that information or items that
                  26   it designated for protection do not qualify for protection, that Party or non-party must
                  27   promptly notify all other parties that it is withdrawing the mistaken designation.
                  28

Stipulated
                                                                  4             Case No. 5:19-cv-02389 JGB (SHKx)
Protective.docx                                      STIPULATED PROTECTIVE ORDER
           Case 5:19-cv-02389-JGB-SHK Document 23 Filed 11/20/20 Page 6 of 17 Page ID #:168



                   1         5.2    Manner And Timing Of Designations. Except as otherwise provided in
                   2   this Protective Order (e.g., second paragraph of Section 5.2(a), below), or as
                   3   otherwise stipulated or ordered, material that qualifies for protection under this
                   4   Protective Order must be clearly designated before the material is disclosed or
                   5   produced.
                   6         Designation in conformity with this Protective Order requires:
                   7         (a)    For Information In Documentary Form (Apart From Transcripts Of
                   8   Depositions Or Other Pretrial Or Trial Proceedings): that the Designating Party affix
                   9   the legend “CONFIDENTIAL” on each page that contains designated Confidential
                  10   Disclosure or Discovery Material or Testimony.
                  11         (b)    For Testimony Given In Deposition Or In Other Pretrial Or Trial
                  12   Proceedings: that the Designating Party either: (i) identify on the record, before the
                  13   close of deposition, hearing or other proceeding, all Confidential Disclosure or
                  14   Discovery Material or Testimony, by specifying portions of the Testimony that
                  15   qualify as “Confidential;” or (ii) designate the entirety of the Testimony at the
                  16   deposition as “Confidential” (before the deposition is concluded) with the right to
                  17   identify more specific portions of the Testimony as to which protection is sought
                  18   within 30 days following receipt of the deposition transcript. In circumstances where
                  19   portions of the Testimony are designated for protection, the transcript pages
                  20   containing Confidential Disclosure or Discovery Material or Testimony must be
                  21   separately bound by the court reporter, who must affix to the top of each page the
                  22   legend “Confidential,” as instructed by the Designating Party.
                  23         (c)    For Information Produced In Some Form Other Than Documentary,
                  24   And For Any Other Tangible Items: that the Designating Party affix in a prominent
                  25   place on the exterior of the container or containers in which the information or item
                  26   is stored the legend “CONFIDENTIAL.” If only portions of the information or item
                  27   warrant protection, the Designating Party, to the extent practicable, shall identify the
                  28   protected portions.

Stipulated
                                                                  5             Case No. 5:19-cv-02389 JGB (SHKx)
Protective.docx                                      STIPULATED PROTECTIVE ORDER
           Case 5:19-cv-02389-JGB-SHK Document 23 Filed 11/20/20 Page 7 of 17 Page ID #:169



                   1         (d)    For Information In Documentary Form That Was Produced On Or
                   2   Before The Date Upon Which This Protective Order Was Entered Into: that each
                   3   Party shall have thirty (30) days from the date of execution of this Protective Order
                   4   to designate documents as “CONFIDENTIAL” by affixing the legend
                   5   “CONFIDENTIAL” on each page that contains protected material.
                   6         5.3    Inadvertent Failures To Designate. The inadvertent production by any
                   7   of the undersigned Parties or non-Parties to the Proceedings of any Disclosure or
                   8   Discovery Material or Testimony in this Proceeding without a “Confidential”
                   9   designation, shall be without prejudice to any claim that such item is “Confidential”
                  10   and such Party shall not be held to have waived any rights by such inadvertent
                  11   production. In the event that any Disclosure or Discovery Material or Testimony that
                  12   is subject to a “Confidential” designation is inadvertently not designated as
                  13   “Confidential”, the Party that inadvertently did not designate the Disclosure or
                  14   Discovery Material or Testimony as “Confidential” shall give written notice of such
                  15   within twenty (20) days of discovery of such, together with a further copy of the
                  16   subject Disclosure or Discovery Material or Testimony designated as “Confidential”
                  17   (the “Inadvertent Production Notice”). Upon receipt of such Inadvertent Production
                  18   Notice, the Receiving Party(ies) shall promptly destroy the inadvertently produced
                  19   Disclosure or Discovery Material or Testimony and all copies thereof, or, at the
                  20   expense of the producing Party, return such together with all copies of such
                  21   Disclosure or Discovery Material or Testimony to counsel for the producing Party
                  22   and shall retain only the “Confidential” designated Disclosure or Discovery Material
                  23   or Testimony. Should the receiving Party(ies) choose to destroy such inadvertently
                  24   produced Disclosure or Discovery Material or Testimony, the receiving Party(ies)
                  25   shall notify the producing Party in writing of such destruction within ten (10) days of
                  26   receipt of written notice of the inadvertent production. This provision is not intended
                  27   to apply to any inadvertent production of any Disclosure or Discovery Material or
                  28   Testimony protected by attorney-client or work product privileges. In the event that

Stipulated
                                                                 6             Case No. 5:19-cv-02389 JGB (SHKx)
Protective.docx                                     STIPULATED PROTECTIVE ORDER
           Case 5:19-cv-02389-JGB-SHK Document 23 Filed 11/20/20 Page 8 of 17 Page ID #:170



                   1   this provision conflicts with any applicable law regarding waiver of confidentiality
                   2   through the inadvertent production of Disclosure or Discovery Material or
                   3   Testimony, such law shall govern.
                   4   6.    CHALLENGING CONFIDENTIALITY DESIGNATION
                   5         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
                   6   designation of confidentiality at any time that is consistent with the Court’s
                   7   Scheduling Order.
                   8         6.2    Meet and Confer. In the event that any Party objects to the designation
                   9   of any Disclosure or Discovery Material or Testimony as “Confidential”, said Party
                  10   shall advise the Designating Party, in writing, of such objections, the specific
                  11   Disclosure or Discovery Material or Testimony to which each objection pertains, and
                  12   the specific reasons and support for such objections (the “Designation Objections”).
                  13   The Designating Party shall have thirty (30) days (or longer if agreed upon by the
                  14   Parties in writing) from receipt of the written Designation Objections to either (a)
                  15   agree in writing to de-designate Disclosure or Discovery Material or Testimony
                  16   pursuant to any or all of the Designation Objections, or (b) respond in writing with
                  17   the justification for maintaining the designation (the “Response”).
                  18         If the Parties are still unable to resolve the issue following the Response, the
                  19   Designating Party shall have thirty (30) days from the Response date to file a motion
                  20   (either regularly noticed or ex parte if warranted) with the Court seeking to uphold
                  21   any or all designations on Disclosure or Discovery Material or Testimony addressed
                  22   by the Designation Objections (the “Designation Motion”). The Designating Party
                  23   shall have the burden on any Designation Motion of establishing the applicability of
                  24   its “Confidential” designation. In the event that the Designation Objections are not
                  25   timely addressed, then such Disclosure or Discovery Material or Testimony shall be
                  26   de-designated in accordance with the Designation Objections applicable to such
                  27   material.
                  28

Stipulated
                                                                 7             Case No. 5:19-cv-02389 JGB (SHKx)
Protective.docx                                     STIPULATED PROTECTIVE ORDER
           Case 5:19-cv-02389-JGB-SHK Document 23 Filed 11/20/20 Page 9 of 17 Page ID #:171



                   1         6.3    Burden of Persuasion. The burden on persuasion in any challenge shall
                   2   be on the Designating Party. Frivolous challenges and those made for an improper
                   3   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                   4   Parties) may expose the challenger to sanctions.
                   5         Any Designation Motion shall file under seal the challenged Disclosure or
                   6   Discovery Material or Testimony. Pending a resolution of the Designation Motion
                   7   by the Court, any and all existing designations on the Disclosure or Discovery
                   8   Material or Testimony at issue in such Designation Motion shall remain in place.
                   9   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                  10         7.1    Basic Principles. A Receiving Party may use Protected Material that is
                  11   disclosed or produced by another Party or by a non-party in connection with this case
                  12   only for prosecuting, defending, or attempting to settle this litigation. Such Protected
                  13   Material may be disclosed only to the categories of persons and under the conditions
                  14   described in this Protective Order. When the litigation has been terminated, a
                  15   Receiving Party must comply with the provisions of Section 12, below.
                  16         Protected Material must be stored and maintained by a Receiving Party at a
                  17   location and in a secure manner that ensures that access is limited to the persons
                  18   authorized under this Protective Order.
                  19         7.2    Disclosure Of Protected Material. Unless otherwise ordered by the
                  20   court or permitted in writing by the Designating Party, a Receiving Party may
                  21   disclose Protected Material only to:
                  22         (a)    any named party to this litigation, including his or its/their counsel and
                  23   any present employee, officer, or director of Defendants or its/their agents to whom
                  24   it is reasonably necessary that the designated material be shown for purposes of this
                  25   litigation and who have reviewed and agreed to be bound by this Protective Order;
                  26         (b)    experts (as defined in this Protective Order) to whom disclosure is
                  27   reasonably necessary for this litigation and who have signed the “Acknowledgment
                  28   and Agreement to Be Bound” (Exhibit A);

Stipulated
                                                                  8             Case No. 5:19-cv-02389 JGB (SHKx)
Protective.docx                                      STIPULATED PROTECTIVE ORDER
          Case 5:19-cv-02389-JGB-SHK Document 23 Filed 11/20/20 Page 10 of 17 Page ID #:172



                   1         (c)    the Court, its personnel, and trial jurors;
                   2         (d)    court reporters, their staffs, and professional vendors to whom
                   3   disclosure is reasonably necessary for this litigation and who have reviewed and
                   4   agreed to be bound by this Protective Order;
                   5         (e)    any former employee, officer, or director of any named party to this
                   6   litigation, including any former employee, officer, or director of Defendants or its
                   7   agents to whom disclosure is reasonably necessary and who have signed the
                   8   “Acknowledgment and Agreement to Be Bound” (Exhibit A).
                   9         (f)    the author of the Protected Material; and
                  10         (g)    any other person agreed to in writing by the Parties (and the
                  11   Designating Party if not a Party) to whom disclosure is reasonably necessary and
                  12   who has signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A).
                  13         (i)    any mediator or settlement officer and their supporting personnel.
                  14         The Parties recognize that discovery is continuing and additional persons to
                  15   whom disclosure of Protected Material is reasonably necessary for purposes of this
                  16   litigation may be discovered. The Parties agree to meet and confer with one another
                  17   (and the Designating Party if not a Party) in the event that any Party wishes to add a
                  18   person or persons to whom Protected Material may be disclosed. In the event the
                  19   Parties are unable to agree, the Party seeking disclosure of Protected Material to
                  20   additional person(s) may bring a motion (or an ex parte application (if good cause
                  21   exists)) requiring that the Court amend the Protective Order or otherwise allow
                  22   disclosure of Protected Material to said person(s).
                  23   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
                  24         PRODUCED IN OTHER LITIGATION
                  25         If a Receiving Party is served with a subpoena or an order issued in other
                  26   litigation that would compel disclosure of any Protected Material, the Receiving
                  27   Party must so notify the Designating Party, in writing (by email, if possible)
                  28   immediately and in no event more than three (3) court days after receiving the

Stipulated
                                                                  9             Case No. 5:19-cv-02389 JGB (SHKx)
Protective.docx                                      STIPULATED PROTECTIVE ORDER
          Case 5:19-cv-02389-JGB-SHK Document 23 Filed 11/20/20 Page 11 of 17 Page ID #:173



                   1   subpoena or order. Such notification must include a copy of the subpoena or court
                   2   order.
                   3            The Receiving Party also must immediately inform, in writing, the party who
                   4   caused the subpoena or order to issue in the other litigation that some or all the
                   5   material covered by the subpoena or order is the subject of this Protective Order. In
                   6   addition, the Receiving Party must deliver a copy of this Protective Order promptly
                   7   to the party in the other action that caused the subpoena or order to issue. In addition,
                   8   the Receiving Party may not produce any Protected Material until fifteen (15)
                   9   calendar days after the Receiving Party has given written notice to the Designating
                  10   Party, and only if the Designating Party has taken no steps to protect the Protected
                  11   Material from further disclosure.
                  12            If the Designating Party timely seeks a protective order, the Party served with
                  13   the subpoena or court order shall not produce any Protected Material before a
                  14   determination by the court from with the subpoena or order issued, unless the Party
                  15   has obtained the Designating Party’s permission.
                  16            The purpose of imposing these duties is to alert the interested parties to the
                  17   existence of this Protective Order and to afford the Designating Party in this case an
                  18   opportunity to try to protect its confidentiality interests in the court from which the
                  19   subpoena or order issued. The Designating Party shall bear the burdens and the
                  20   expenses of seeking protection in that court of its confidential material – and nothing
                  21   in these provisions should be construed as authorizing or encouraging a Receiving
                  22   Party in this action to disobey a lawful directive from another court.
                  23   9.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                  24            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                  25   Protected Material to any person or in any circumstance not authorized under this
                  26   Protective Order, the Receiving Party must immediately (a) notify in writing the
                  27   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
                  28   all copies of the Protected Material, (c) inform the person or persons to whom

Stipulated
                                                                   10             Case No. 5:19-cv-02389 JGB (SHKx)
Protective.docx                                        STIPULATED PROTECTIVE ORDER
          Case 5:19-cv-02389-JGB-SHK Document 23 Filed 11/20/20 Page 12 of 17 Page ID #:174



                   1   unauthorized disclosures were made of all the terms of this Protective Order, and (d)
                   2   request such person or persons to execute the “Acknowledgment and Agreement to
                   3   Be Bound” that is attached hereto as Exhibit A.
                   4   10.     FILING PROTECTED MATERIAL
                   5           10.1. Procedures In Connection With Filing Protected Material. A Receiving
                   6   Party may not file in the public record in this action any Protected Material without
                   7   complying with United States District Court, Central District of California, Local
                   8   Rule 79-5 regarding lodging and/or filing material under seal.
                   9           Each Party agrees not to oppose any motion to seal Protected Material, except
                  10   and only to the extent that a Party challenges or has previously challenged, in any
                  11   manner, the designation of the Protected Material that is the subject of the motion to
                  12   seal.
                  13           10.2. Procedure In The Event Of A Violation. If any Receiving Party or other
                  14   Party learns that, by inadvertence or otherwise, it has filed in the public record
                  15   Protected Material that has been designated as “Confidential” without a sealing order
                  16   or under any circumstance not authorized under this Protective Order, the Receiving
                  17   Party or other Party must immediately use its best efforts to retrieve and remove
                  18   from the public record all copies of such Protected Material, including by
                  19   withdrawing from the public record any such improperly filed documents. In the
                  20   event that a Designating Party and/or a Producing Party notifies a Receiving Party or
                  21   other Party, in writing, that such Party has filed Protected Material without a sealing
                  22   order or under any circumstance not authorized under this Protective Order, the
                  23   Receiving Party or other Party must make efforts to withdraw from the public record
                  24   any such improperly filed documents containing and/or attaching unsealed Protected
                  25   Material within twenty-four (24) hours of the notice provided by the Designating
                  26   Party and/or a Producing Party. However, the Parties agree any such action,
                  27   including withdrawal, shall not affect the timeliness of the original filing and the
                  28

Stipulated
                                                                 11             Case No. 5:19-cv-02389 JGB (SHKx)
Protective.docx                                      STIPULATED PROTECTIVE ORDER
          Case 5:19-cv-02389-JGB-SHK Document 23 Filed 11/20/20 Page 13 of 17 Page ID #:175



                   1   Parties agree to work together to substitute the unsealed Protected Material with
                   2   sealed Protected Material.
                   3         As an alternative to the procedures described in this Section 10.2, the Parties
                   4   may mutually agree to utilize a different, but reasonable, method of handling the
                   5   unauthorized disclosure of Protected Material at the time such issue arises.
                   6         All Parties and other persons subject to the terms of this Protective Order
                   7   agree that the Court shall retain jurisdiction for the purposes of enforcing this
                   8   Protective Order – including, but not limited to, for the purpose of evaluating any
                   9   application for injunctive relief and/or other relief.
                  10   11.   USING PROTECTED MATERIAL AT TRIAL
                  11         Not later than thirty (30) calendar days before the date set for trial, the Parties
                  12   shall meet and confer regarding the procedures for use of Protected Material at trial
                  13   and shall move the Court for entry of an appropriate order. In the event that the
                  14   Parties cannot agree upon the procedures for use of Protected Material at trial, either
                  15   Party may object to the disclosure of Protected Material at trial, and the Court shall
                  16   resolve any outstanding disputes over such disclosure.
                  17   12.   FINAL DISPOSITION
                  18         Unless otherwise ordered or agreed to in writing by the Producing Party,
                  19   within sixty (60) calendar days after the settlement or other final termination of this
                  20   action the Producing Party may request and within fifteen (15) days of such request
                  21   each Receiving Party must return all Protected Material to the Producing Party. As
                  22   used in this subdivision, “all Protected Material” includes all copies, abstracts,
                  23   compilations, summaries, or any other form of reproducing or capturing any of the
                  24   Protected Material. With permission, in writing, from the Designating Party, the
                  25   Receiving Party may destroy some or all of the Protected Material instead of
                  26   returning it. Whether the Protected Material is returned or destroyed, the Receiving
                  27   Party must submit a written certification to the Producing Party (and, if not the same
                  28   person or entity, to the Designating Party) by the sixty-day deadline that identifies

Stipulated
                                                                 12             Case No. 5:19-cv-02389 JGB (SHKx)
Protective.docx                                      STIPULATED PROTECTIVE ORDER
          Case 5:19-cv-02389-JGB-SHK Document 23 Filed 11/20/20 Page 14 of 17 Page ID #:176



                   1   (by category, when appropriate) all the Protected Material that was returned or
                   2   destroyed and that affirms that the Receiving Party has not retained any copies,
                   3   abstracts, compilations, summaries, or other forms of reproducing or capturing any
                   4   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                   5   retain an archival copy of all pleadings, motion papers, transcripts, legal memoranda,
                   6   correspondence, or attorney work product, even if such materials contain Protected
                   7   Material. Any such archival copies that contain or constitute Protected Material
                   8   remain subject to this Protective Order as set forth in Section 4, above.
                   9   13.   MISCELLANEOUS
                  10         13.1 Right To Further Relief. Nothing in this Protective Order abridges the
                  11   right of any person to seek its modification by the Court in the future.
                  12         13.2 Right To Assert Other Objections. By stipulating to the entry of this
                  13   Protective Order, no Party waives any right it otherwise would have to object to
                  14   disclosing or producing any information or item on any ground not addressed in this
                  15   Protective Order. Similarly, no Party waives any right to object on any ground to use
                  16   in evidence of any of the material covered by this Protective Order.
                  17   DATED November 18, 2020                OGLETREE, DEAKINS, NASH, SMOAK &
                                                              STEWART, P.C.
                  18

                  19

                  20                                          By: /s/ Hardy Ray Murphy
                                                                  Hardy Ray Murphy
                  21                                              Jerald L. Monson
                  22                                          Attorneys for Defendant
                                                              ADVANCE AMERICA, CASH ADVANCE
                  23                                          CENTERS OF CALIFORNIA, LLC
                  24

                  25

                  26

                  27

                  28

Stipulated
                                                                13             Case No. 5:19-cv-02389 JGB (SHKx)
Protective.docx                                     STIPULATED PROTECTIVE ORDER
          Case 5:19-cv-02389-JGB-SHK Document 23 Filed 11/20/20 Page 15 of 17 Page ID #:177



                   1                                              MATERN LAW GROUP, PC
                       DATED: November 18, 2020
                   2
                                                                  By: /s/ Scott A. Brooks
                   3                                                  Matthew J. Matern
                                                                      Scott A. Brooks
                   4
                                                                  Attorneys for Plaintiff
                   5                                              LISET VIAMONTES

                   6

                   7

                   8         Pursuant to Local Rule 5-4.3.4(a)(2), I, Jerald L. Monson, attest that all other
                   9   signatories listed, and on whose behalf the filing is submitted, concur in the filing’s
                  10   content and have authorized the filing.
                  11   DATED: November 19, 2020                   OGLETREE, DEAKINS, NASH, SMOAK &
                                                                  STEWART, P.C.
                  12
                                                                  By: /s/ Jerald L. Monson
                  13                                                  Hardy Ray Murphy
                                                                      Jerald L. Monson
                  14
                                                                  Attorneys for Defendants
                  15                                              ADVANCE AMERICA, CASH ADVANCE
                                                                  CENTERS OF CALIFORNIA, LLC
                  16
                                                                ORDER
                  17
                             Pursuant to the Parties’ Stipulation, the Court finds good cause to approve the
                  18
                       Stipulated Protective Order.
                  19
                             IT IS FURTHER ORDERED THAT:
                  20
                       ____________________________________________________________________
                  21
                       ____________________________________________________________________
                  22
                       ____________________________________________________________________
                  23
                       _______________________________________________________________.
                  24
                             IT IS SO ORDERED.
                  25

                  26   DATED: November 20 , 2020                 By:
                                                                 HON. SHASHI H. KEWALRAMANI
                  27                                             United States Magistrate Judge
                  28

Stipulated
                                                                  14             Case No. 5:19-cv-02389 JGB (SHKx)
Protective.docx                                       STIPULATED PROTECTIVE ORDER
          Case 5:19-cv-02389-JGB-SHK Document 23 Filed 11/20/20 Page 16 of 17 Page ID #:178



                   1                                         EXHIBIT A
                   2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                   3         I, _____________________________ [print or type full name], of
                   4   _________________ [print or type full address of employer], declare under penalty
                   5   of perjury that:
                   6         I have read, in its entirety, and understand the Stipulated Protective Order that
                   7   was issued by the United States District Court, Central District of California, in the
                   8   case of Liset Viamontes v. Advance America, Cash Advance Centers, Inc., et al.,
                   9   Case No. 5:19-cv-02389 JGB (SHKx).
                  10         I am executing this Acknowledgment And Agreement To Be Bound in order
                  11   to satisfy the terms, provisions, and conditions set forth in the Stipulated Protective
                  12   Order, and prior to the disclosure to me of any information, items, and/or documents
                  13   that have been designated as “Confidential” pursuant to the Stipulated Protective
                  14   Order.
                  15         I will comply with, and agree to be bound by, all of the terms, provisions, and
                  16   conditions set forth in the Stipulated Protective Order, and I understand and
                  17   acknowledge that failure to so comply could expose me to sanctions and punishment
                  18   in the nature of contempt of court.
                  19         I will not disclose, in any manner, any information, documents, and/or items
                  20   that are subject to this Stipulated Protective Order to any person and/or entity except
                  21   in strict compliance with the terms, provisions, and conditions of this Stipulated
                  22   Protective Order.
                  23   ///
                  24   ///
                  25   ///
                  26   ///
                  27   ///
                  28   ///

Stipulated
                                                                 15             Case No. 5:19-cv-02389 JGB (SHKx)
Protective.docx                                      STIPULATED PROTECTIVE ORDER
          Case 5:19-cv-02389-JGB-SHK Document 23 Filed 11/20/20 Page 17 of 17 Page ID #:179



                   1          I further agree to submit to the jurisdiction of the United States District Court,
                   2   Central District of California for the purpose of enforcing the terms of this Stipulated
                   3   Protective Order, even if such enforcement proceedings occur after disposition of
                   4   this action.
                   5

                   6   DATED: _________________________ By: _______________________________
                                                           Signature
                   7
                                                                      ________________________________
                   8                                                  Printed Name
                   9                                                  ________________________________
                                                                      City and State where sworn and signed
                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28

Stipulated
                                                                 16             Case No. 5:19-cv-02389 JGB (SHKx)
Protective.docx                                      STIPULATED PROTECTIVE ORDER
